Dixon, J.
(dissenting). In January, 1896, the plaintiff in error was tried and convicted of murder of the first degree, before a tribunal styled in the record the Court of Oyer and "Terminer of the county of Somerset, held by a justice of the Supreme Court and two others styled judges of the Court of Common Pleas of said county. At that time the act of June 13th, 1895 (Pamph. L.,p., 807), which purports to abolish the 'Courts of Oyer and Terminer and of Common Pleas after the first Monday in December, 1895, stood upon the statute-book un repealed.
For the reasons set forth by Mr. Justice Magie in his dis■senting opinion in Schalk v. Wrightson, 29 Vroom 50, 1 think that act was a valid exercise of the constitutional power of the legislature to abolish the inferior courts of the state, and, therefore, that the tribunal which tried and convicted the *544plaintiff had no lawful existence, and consequently no jurisdiction.
That the act of April 9th, 1896 (Pamph. L., p. 236), could not validate such proceedings is sufficiently maintained by the opinion of Chief Justice Beasley in Maxwell v. Goetschius, 11 Vroom 383.
The judgment should be reversed.
For affirmance—The Chancellor, Depue, Gummere, Van Syckel, Barkalov, Bogert, Dayton, Hendrickson, Krueger, Nixon. 10.
For reversal—Dixon. 1.